Citation Nr: 1034163	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-31 702 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for service connection for back disability, and if so 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The issue of entitlement to service connection for back 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed June 1967 decision, the Veteran's claim of 
entitlement to service connection for a back disability was 
denied.

2.  The evidence associated with the claims files subsequent to 
the June 1967 decision includes evidence that relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence already of record, 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of 
entitlement to service connection for back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claim to reopen a claim for service connection for back 
disability.  Therefore, no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Initially, the Board notes that the claim for service connection 
for back disability was reopened and adjudicated on the merits in 
the rating decision on appeal.  However, because the reopening of 
a claim is a jurisdictional matter that must be addressed before 
the Board may consider the underlying claim on its merits, the 
Board must determine this issue on its own.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Review of the file shows the RO denied the Veteran's claim for 
service connection for a back disability in a June 1967 decision, 
based on the determination that available records did not show 
that he received treatment for the claimed disability and because 
the claimed back disability was not found on the discharge 
examination. 

The Veteran was notified of the June 1967 denial by letter but he 
did not appeal.

The pertinent evidence of record at the time of the June 1967 
decision consisted of the Veteran's service personnel records 
(SPRs) and service treatment records (STRs) and his claim.  The 
service treatment records document no evidence of a back disorder 
and show that the Veteran's back was found to be normal on the 
examination for discharge.

The Veteran submitted the instant claim in December 2003.  As 
stated above, the petition to reopen was granted by the rating 
decision on appeal.

The evidence received since the June 1967 decision includes 
medical records showing that the Veteran was hospitalized in a VA 
facility in August 1967 for treatment of left sciatic radiculitis 
and that he gave a history of recurrent back symptoms since an 
injury sustained in the service when a compressor blew out and 
knocked him backward.  Correspondence from the Veteran detailing 
an in-service accident in 1959, in which an air compressor 
exploded and caused the Veteran to fall and injure his back, a 
"buddy" statement of an eye-witness to the explosion and 
subsequent fall; and two lay statements from his spouse and 
friend attesting to his back-related symptoms experienced by the 
Veteran after returning from service have also been added to the 
record.  The foregoing evidence is not cumulative or redundant of 
the evidence previously of record.  Moreover, it is sufficient to 
raise a reasonable possibility of substantiating the claim.

Accordingly, this evidence is new and material, and reopening of 
the claim is in order.


ORDER

The Board having determined that new and material evidence has 
been received, reopening of the claim of entitlement to service 
connection for back disability is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for back disability is decided. 

In light of the Veteran's post-service medical records showing 
continued treatment for back pain and current disability of the 
back; his statements that he experienced an in-service back 
injury and subsequent hospitalization; and the lay statements 
attesting to his symptoms after service, to include an eye-
witness account of the in-service accident; the Board finds that 
the Veteran should be afforded a VA examination to determine the 
nature and etiology of any currently present back disability.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).                             

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the nature 
and etiology of any currently present 
disorders of his back.  The claims folder 
must be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
Veteran's back as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service, to specifically 
include the accident in 1959.  For the 
purposes of the opinion, the examiner should 
presume that the Veteran is a reliable 
historian.

The supporting rationale for all opinions 
expressed must be provided.

2.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for back 
disability based on a de novo review of the 
record.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should be 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


